Citation Nr: 0324191	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  9448573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta II, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
more than 20 years of active service ending in September 
1984.  He died in June 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1993 
rating decision by the San Diego, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death.
The appellant requested a Travel Board hearing; she failed to 
report when such hearing was scheduled in July 2003.

An August 2000 Supplemental Statement of the Case (SSOC) 
lists the additional issue of eligibility for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The 
Board notes that the appellant never specially asserted this 
claim, and that the RO did not address it in an official 
rating action.  Furthermore, the appellant has not submitted 
a Notice of Disagreement or a Substantive Appeal regarding 
benefits under 38 U.S.C.A. § 1318.  Hence, the Board finds 
this is not a separate issue on appeal.


FINDINGS OF FACT

1.  The veteran died in June 1993 at the age of 49; the cause 
of death listed on his death certificate was: Metastatic 
bladder carcinoma.  

2.  The veteran's only service-connected disability was a 
seizure disorder due to a fronto-temporal arteriovenous 
malformation.  

3.  The veteran's death-causing metastatic bladder carcinoma 
was not incurred in or aggravated by active service (and may 
not be presumed to have been incurred in service); his 
service-connected disability did not substantially or 
materially contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002);
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA provisions by correspondence in July 2001, which 
advised her of what was needed to establish entitlement to 
the benefit sought, what VA would do, and what was her 
responsibility.  An earlier (August 2000) Supplemental 
Statement of the Case advised her of what the evidence 
showed, and why her claim was denied.  As the appellant has 
been kept apprised of what she must show to prevail in her 
claims, what information and evidence she is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the duty to assist, it appears that all pertinent 
evidence is of record.  The July 2001 VCAA letter advised the 
appellant that if she identified any evidence (medical 
records) that would relate the veteran's death-causing cancer 
to service or show that a service-connected disability 
contributed to cause death, VA would assist her in obtaining 
such evidence.  She did not respond.  
Factual Background

Service connection had been established for a seizure 
disorder, due to an arteriovenous malformation (rated 40 
percent disabling).  

The veteran's death certificate reveals that he died on June 
[redacted], 1993 at his home.  The cause of death listed was 
Metastatic Bladder Carcinoma.  The interval between the onset 
of metastatic bladder carcinoma and death was noted to be 9 
months.  An autopsy was not performed.  

Service medical records are negative for diagnosis or 
treatment for metastatic bladder carcinoma.  In essence, it 
is alleged that the veteran's service-connected seizure 
disorder caused or contributed to cause his death.  The 
appellant states that the veteran was unable to take the 
medication prescribed for his seizure disorder.  Her 
representative also alleges that such medication (Dilantin) 
could have triggered the bladder cancer.  


Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131;
38 C.F.R. § 3.303.  Certain diseases (including bladder 
cancer) may be presumed to have been incurred in service, if 
manifested to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

For a service connected disability to be a contributory cause 
of death, it must be shown that there were "debilitating 
effects" due to the service-connected disability that made 
the veteran "materially less capable" of resisting the 
effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that a service-
connected disability causally shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, there is no competent (medical) evidence that 
the veteran's death-causing metastatic bladder carcinoma was 
incurred in or aggravated by active service.  It was not 
manifested in service or in the first post-service year (so 
as to trigger application of the presumptive provisions of 38 
U.S.C.A. § 3.312;  38 C.F.R. §§ 3.307, 3.309).  Furthermore, 
there is no competent evidence relating the cancer to 
service.  The appellant was advised that if she identified 
any such evidence, the Board would assist her in obtaining 
it.  She did not respond, and the Board must conclude that no 
such evidence exists.  

There remains for consideration the question of whether 
service-connected disability contributed to cause the 
veteran's death.  The veteran's only 
service-connected disability was a seizure disorder due to an 
arteriovenous malformation, and it is alleged that such 
disability (or medication for such disability) contributed to 
cause the veteran's death.  However, the medical evidence of 
record provides no support for this proposition.  The 
appellant's representative has requested that the Board 
obtain a medical opinion regarding this matter.  In that 
regard, it is noteworthy that the appellant was asked to 
identify any pertinent records outstanding, and did not 
respond.  In the absence of any medical records that might 
relate the veteran's death to his service-connected seizure 
disorder (and with no autopsy), any medical opinion regarding 
a relationship between the veteran's service-connected 
disability and his death would be based entirely on 
speculation, and would lack probative value.  Consequently, 
the Board finds that development for such a medical opinion 
is not indicated.

There is no competent evidence that the veteran's service-
connected seizure disorder was progressive or debilitating, 
or that it somehow contributed materially to cause his death.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim.



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R Senyk
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

